Campbell, J.,
delivered the opinion of the court.
By Code 1871, § 1265, no decree affecting the interest of a minor is conclusive until one year after the minor shall attain full age. This is an extension of the established rule of Chancery Courts in certain decrees against infants, before the statute. It is the doctrine of the authorities that *225where an improper decree has been made against an infant, it may be impeached by original bill, and that the infant need not wait until attaining full age, but may apply to open the decree as soon as he thinks fit. Story Eq. Pl. § 427; 1 Dan. Ch. Prae. 153, 167, 168; Bennet v. Lee, 2 Atk. 487; s. c. Id. 529; Savage v. Carroll, 1 Ball & B. 548; s. C. 2 Ball & B. 444. The bill in this case, although called a bill of review, is to be treated as a bill by an infant to open an improper decree prejudicial to her interests in favor of her late guardian. The bill shows error in the settlement. The demurrer admits it, and was properly overruled. Decree affirmed.